Dismissing appeal.
The City of Corbin was granted an appeal from a judgment in favor of the appellee, Mrs. G.F. Weaver, in the sum of $549.75, representing principal in the amount of $300 plus interest, and in which the city commissioners were directed to pass the necessary resolutions to pay the appellee that sum.
Three cases were consolidated in this action. The litigation began by Mrs. Weaver filing suit against Cooper Lodge No. 668 F.  A. M. and the City of Corbin. She alleged that she held three $100 bonds which were issued by the Lodge and that she was informed that the city was indebted to the Lodge in a sum unknown to her. Subsequently she filed an amended petition asking that the city be made a defendant in the first suit. She also alleged therein that the sum owing from the City to the Lodge was more than sufficient to pay her claim. A default judgment was rendered in her favor. She then sought to collect her judgment against the city in a mandamus proceeding. Subsequently the City filed suit seeking to have the judgment vacated. Having reached the conclusion that the trial court was without jurisdiction to grant the appeal, and it must therefore be dismissed, we deem it unnecessary to discuss the questions raised by the appellant as to the validity of the order of attachment and the sufficiency of the appellee's petition.
The amount in controversy is $300 plus interest from 1921. The trial court is without jurisdiction to grant an appeal in cases where the amount in controversy is less than $500 exclusive of interest and costs. Section 950-1 of the Statutes. Cooper v. Patton's Adm'r, 104 S.W. 1026, 31 Ky. Law Rep. 1213; Wolfe v. Wolfe, 241 Ky. 344, 43 S.W.2d 1006; Hundley v. Baskett, 243 Ky. 383, 48 S.W.2d 537; United Carbon Co. v. Webb, 276 Ky. 633, 124 S.W.2d 1031; Title Insurance  Trust Co. v. Cole, 277 Ky. 512, 126 S.W.2d 1097.
Appeal dismissed. *Page 543